DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6,9-16,19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lawrence.
Lawrence has pickup with 28 wall, storage space within cab 27 holding rack 60, and access door 35 hinged at bottom.
Claim 2, Lawrence has second door 35, figure 3.
Claim 3, See figure 4.
Claim 5, see forward cargo space wall figure 2 behind the cab wall and the space.
Claim 9, hinge at door bottom is shown in figure 3.
Claim 10, the door is reinforced for use as a step by the diagonal brace of figure 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Reuswig et al
It would have been obvious at the time of filing of applicant to provide in Lawrence a single door at forward of the cargo space and rearward of the cabin in order to save weight and material as taught by Reuswig et al. at 16..
Claim(s)  8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Shelby, Jr.
It would have been obvious at the time of filing of applicant to provide in Lawrence a side hinged door to access a storage space as taught by Shelby, Jr.  at 12,14 in order to access the storage from a convenient location by standing close to the sidewall without bottom hinge door impingement.
Claim(s) 10 and 20 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Bruford et al., cited by applicant.
It would have been obvious at the time of filing of applicant to provide in Lawrence a reinforced door 25 to act as a step or seat as taught by Bruford et al. and further allowing close access by disconnecting the members 30. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The present breadth of the claims is likely to result in extended prosecution in view of the fact that claim 1 at least reads on a cab entry door as all cabs have storage space.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 5:30-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
11/8/2022